FIRST AMENDMENT TO THE

RUBY TUESDAY, INC. STOCK INCENTIVE PLAN

 

THIS FIRST AMENDMENT is made this 5th day of October, 2016, by Ruby Tuesday,
Inc., a corporation organized and existing under the laws of the State of
Georgia (hereinafter called the “Company”).

 

WHEREAS, the Company maintains the Ruby Tuesday, Inc. Stock Incentive Plan (the
“Plan”), as approved by the Company’s shareholders at the October 2015 Annual
Meeting;

 

WHEREAS, the Company wishes to amend the Plan to modify certain definitions to
align them with corresponding definitions in certain of the Company’s other
compensatory arrangements;

 

WHEREAS, this First Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of this amendment.

 

NOW, THEREFORE, the Company does hereby amend the Plan, as follows:

 

1.     By deleting Section 1.1(b) in its entirety and by substituting therefor
the following:

 

(b)     “Cause” shall mean: (i) fraud or dishonesty in the performance of
Participant’s duties with the Company or its affiliates; (ii) willful
misconduct; (iii) any intentional, willful and material failure of Participant
to perform his or her employment duties (other than any such failure resulting
from Participant's Disability) for thirty (30) days after the Board of Directors
delivers a written demand for performance to Participant that specifically
identifies the manner in which the Board of Directors believes that Participant
has not substantially performed his or her employment duties; (iv) conduct in
material violation of the Company’s Code of Business Conduct and Ethics; (v)
conviction or plea of guilty or nolo contendere to a felony; or (vi) material
breach or violation of the terms of any agreement to which Participant and the
Company (or any affiliate) are party. For purposes of this paragraph, no act or
failure to act on the part of Participant shall be considered "intentional "or
"willful" unless it is done, or omitted to be done, by Participant in bad faith
and without reasonable belief that Participant's act or omission was in the best
interests of the Company and its affiliates, and any act or failure to act based
upon authority given pursuant to a resolution duly adopted by the Board of
Directors or advice of counsel for the Company shall be conclusively presumed to
be done, or omitted to be done, by Participant in good faith and in the best
interests of the Company and its affiliates.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

1

--------------------------------------------------------------------------------

 

2.     By adding the following new paragraph after subsection (v) of Section
1.1(c):

 

Notwithstanding anything in this Plan to the contrary, to the extent any
provision of this Plan or a Stock Incentive would cause a payment or benefit not
exempt from the requirements of Code Section 409A to be made because of the
occurrence of a Change in Control, then such payment or benefit shall not be
made unless such Change in Control also constitutes a “change in ownership”,
“change in effective control” or “change in ownership of a substantial portion
of the Company’s assets” within the meaning of Code Section 409A. Any payment
that would have been made except for the application of the preceding sentence
shall be made in accordance with the payment schedule that would have applied in
the absence of a Change in Control (and other Participant rights that are tied
to a Change in Control shall not be affected by this paragraph).

 

These amendments to Sections 1.1 shall be effective with respect to Stock
Incentives granted on or after the date first set forth above.

 

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
on the day and year first above written.

 

RUBY TUESDAY, INC.

 

                  By:     /s/ F. Lane Cardwell, Jr. 

                  Title:  Interim President & Chief Executive Officer 

 

Attest:/s/ Rhonda Parish

By:     Rhonda Parish                    

Title:  Chief Legal Officer & Secretary     

[CORPORATE SEAL]

 

 

2

--------------------------------------------------------------------------------

 